Citation Nr: 1446714	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-24 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2013, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, he is unable to secure or maintain substantially gainful employment by reason of his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for a TDIU are approximated.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014).  As the Board's decision is favorable to the Veteran, no additional notice or development is required.

The Veteran claims that he is unemployable as a result of his combined service-connected disabilities.

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disability or disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Total disability is considered to exist when there is any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2014).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the individual from securing or following gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

Service connection is in effect for chronic kidney disease associated with diabetes mellitus, type II, with bilateral diabetic retinopathy and cataracts (60 percent); peripheral neuropathy, left lower extremity, associated with diabetes mellitus, type II, with bilateral diabetic retinopathy and cataracts (30 percent); posttraumatic stress disorder (PTSD) (30 percent); diabetes mellitus, type II, with bilateral diabetic retinopathy and cataracts, and peripheral neuropathy, right lower extremity, associated with diabetes mellitus, type II, with bilateral diabetic retinopathy and cataracts (50 percent).  His combined disability rating has been 70 percent since April 10, 2007, and 90 percent since October 18, 2012.  Because his peripheral neuropathy, right lower extremity is secondary to his diabetes mellitus, type II, with bilateral diabetic retinopathy and cataracts, they have a common etiology and are considered a single disability for meeting the minimum rating requirements.  


As a result, the schedular criteria for TDIU have been met throughout the appeal period.  See 38 C.F.R. § 4.16(a).

The only question remaining is whether there is probative evidence of the Veteran's unemployability as a result of his service-connected disabilities.  See Hodges v. Brown, 5 Vet. App. 375 (1993).

In the Veteran's May 2009 application for TDIU, he indicated that his highest level of educational attainment was three years of high school and that he became too disabled to work in 2008.  His only occupation was as a master barber, which he said he had done since 1970, and which entailed substantial standing and walking.  In June 2009, during a VA compensation and pension examination, the examiner opined that, as a result of his peripheral neuropathy, including worsening pain and fatigue while standing due to a motor deficit of his left peroneal nerve distribution muscles (requiring him to wear an ankle/foot orthosis), the Veteran was unable to perform any physical job that would require standing or walking greater than two hours a day.  Although he opined that the Veteran was not precluded from sedentary employment, he did note that the Veteran had worked as a barber for over 30 years.  During his March 2013 hearing before the Board, the Veteran testified that he was only able to work twice a week, two hours per day; he added that he only continued this minimal work because his VA psychotherapist advised that he remain busy in order to keep his mind off his service-related PTSD stressors.

With resolution of all reasonable doubt in the Veteran's favor on the question of unemployability, the Board finds that entitlement to TDIU is established.

      (ORDER ON NEXT PAGE)
      
      
      
      
      
      
      
ORDER

TDIU is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


